101.It gives me pleasure to congratulate you, Sir, on your election to the presidency of the thirty-sixth session of the General Assembly and to wish you every success in carrying out your task.
102.	I also congratulate Mr. Riidiger von Wechmar, the outgoing President, whose efforts were instrumental in ensuring the significant results achieved by the General Assembly.
103.	I take this opportunity of welcoming the admission of Belize and the Republic of Vanuatu as Members of the United Nations. We look forward to the independence of peoples still suffering under racist and colonialist regimes and to their admission to this international Organization.
104.	Despite all the efforts exerted by the various United Nations organs and conferences to consolidate the pillars of peace and security in the world, to ease world tension, to contain and defuse difficult crises and hotbeds of tension, the world is still witnessing an escalation of tension and a persistent endeavor to create problems and crises. That is mainly due to the wish of world imperialism to return to the cold war in a new form, to extend its domination as far as possible, to create spheres of influence, to acquire military bases and facilities, to amass armed forces in specific preas and to deploy destructive nuclear missile networks. All those acts have pushed the world again into an atmosphere of cold war, besides creating hotbeds of conflict that may explode at any moment and the effects and extent of which would go far beyond their regional limits.
105.	In that context, for example, the United States has set up a rapid deployment force designed for action in the Arabian Gulf region. We have also noticed the expansion of United States military bases in third-world countries and an increase in military fleets in the Indian Ocean and the Mediterranean. The United States, after having tried to deploy nuclear missiles in Western Europe, has started to manufacture and store the neutron bomb, thus increasing the factors of horror and terrorism and the risks of destroying the world and annihilating mankind.
106.	The world is facing difficult crises which with the passage of time are increasing in number and in complexity, especially since the renewal of neo-colonialist activities, plans for domination, expansion and hegemony, and the qualitative and quantitative expansion of armaments.
107.	In the face of that situation it is imperative to struggle persistently to restore detente and expand its framework. This could be achieved by the participation of all States, on an equal footing, in shaping the policy of detente so that it would acquire the necessary international dimensions. The process of detente must be based on justice and the right of peoples to self-determination so that it may become a positive factor in guaranteeing international peace and security and in the establishment of a new order of international relations in various fields.
108.	Disarmament remains a complex issue. General Assembly resolutions and United Nations efforts have so far failed to achieve results which would benefit the whole of mankind and safeguard future generations and human civilization. On the contrary, today we notice an escalation of the arms race, particularly in the field of weapons of mass destruction. The most significant example of this is the United States decision to manufacture the neutron bomb. We are also witnessing a grave expansion by the United States in the establishment of military bases and the concentration of troops and fleets in certain areas. Therefore it is high time for the Assembly to take decisive measures to curb the arms race and the establishment of foreign military bases, as well as to reduce forces and limit their deployment. Thus the world could feel that its international Organization was firmly and sincerely striving to spare it the misery of a destructive world war.
109.	It is an established fact that if disarmament is to be carried out and to attain its objectives it must be accompanied, in practical terms, by the elimination of colonialism, racism and Zionism and of all aspects of aggression and occupation, hegemony and domination, spheres of influence and foreign exploitation. Peoples must be guaranteed respect for their independence, territorial integrity, sovereignty and right to self-determination.
A
110.	It should be pointed out in that connection that racism and racist regimes, especially in occupied Palestine and South Africa, represent an acute and dangerous problem. Those regimes are engrossed in their racist practices and aggressive expansionist policies. They are consolidating collaboration among themselves in various fields, particularly in the manufacture of nuclear weapons. Consequently, the regions dominated by those regimes have become, because of the weakness of the international deterrent, explosive hotbeds which endanger international peace and security and directly threaten the security and independence of the African continent and of the Arab world.
111.	In the face of this grave problem, the Assembly must take a firm stand based on the will of the international community. We have persistently confirmed our absolute support and backing for the national liberation movements in South Africa and Namibia in their struggle to secure the rights of their peoples to self-determination, independence and national sovereignty. We also stand firmly on the side of the African front-line States in facing the brutal racist aggression and the maneuvers aimed at liquidating the liberation causes of the peoples of southern Africa. We declare our firm support for Angola against the military aggression carried out by the racist regime in South Africa and call on the international Organization to impose the maximum sanctions against the racist aggressors.
112.	With regard to Afghanistan, we are of the view that the Afghan Government has the right to defend the independence of Afghanistan against all forms of outside interference in its internal affairs. Afghanistan is of concern to us because of the historic and cultural ties between us and its membership in the nonaligned group, and we are anxious that it should remain nonaligned. Therefore we consider it important and necessary for negotiations to take place between the Government of the Democratic Republic of Afghanistan and its neighbors in order to reach a political settlement that will ensure the security and stability of that region and safeguard Afghanistan's unity, independence and nonaligned status.
113.	The problem of Cyprus remains unsolved. The talks between the two Cypriot communities are still stagnating. We earnestly hope that a solution will be found, based on United Nations resolutions, within the framework of respect for the sovereignty, independence, territorial integrity, unity and nonaligned status of Cyprus.
114.	The Korean issue also remains unsolved. The Korean people is still divided into two parts. The solution lies in implementing the joint communique signed in 1972.5
115.	Endeavors by the various United Nations specialized agencies and bodies are still continuing with a view to setting up a new international economic order. They have achieved no tangible result so far, despite the suffering and difficulties facing most countries of the world, particularly the developing nations. In our view, the main cause of the failure is the obstacles that are continually being placed in the way of establishing that new order by the advanced industrial capitalist States and their clinging to the privileges they enjoy under the present unjust economic and monetary system, which is based on exploitation. As a consequence, the will of the international community has been paralyzed and all efforts in this regard have so far failed.
116.	In the face of that situation it is incumbent upon the Assembly and the various United Nations bodies to multiply their efforts to set up a new international economic order, since it would be a vital factor in ensuring prosperity and stability for the peoples of the world and in safeguarding international peace and security.
117.	One of the most dangerous sources of tension in the world today is the Israeli aggression against the Arab nation in Palestine and in the occupied Arab territories. Despite the dangers which this issue poses for international peace and security, in view of the unique location of the Middle East region at the junction of three continents and because of the huge energy reserves it contains, the prospects of peace in that region seem to be almost nil.
118.	The international Organization has adopted many resolutions since the inception of the Palestine problem and the creation of the Zionist entity in Palestine and its occupation of other Arab territories. Those resolutions, however, have so far remained mere ink on paper as a result of Israel's rejection of them, because of the Zionist expansionist doctrine, and because of the unlimited support given to Israel by the United States.
119.	The United Nations has defined the following principles for a just peace in the Middle East: first, a just solution to the Palestine problem based on granting the Palestinian people their right to self-determination, repatriation and the establishment of their own independent state on their national soil; and secondly, Israel's withdrawal from all the occupied Arab territories, including Jerusalem.
120.	The United Nations linked its decision to admit Israel to the Organization to Israel's agreement to implement United Nations resolutions on the Palestine question. Nevertheless, all those resolutions and all international efforts to pave the way for peace have collided with the Israeli barrier, because Israel rejects any peace that is not based on Zionist doctrine and that does not recognize as legitimate the occupation practiced by the Zionist entity.
121.	Several years ago, following the October War of 1973, there appeared to be a possibility of seeking a just peace through the United Nations. Numerous efforts were made to make use of that possibility. However, those efforts soon came to nothing because of the involvement of the Egyptian Government with Israel and the United States in the Camp David agreement, followed by conclusion of the "peace treaty" between the Egyptian and Israeli Governments.
122.	The Camp David process led to the following results.
123.	First, it resulted in a political and military imbalance in the region in Israel's favor as a result of the defection of the Egyptian Government and its abandonment of its national obligations towards the Arab world in general and towards Syria and the Palestinian people in particular. Obviously a peace process undertaken when there is an imbalance of power means full capitulation by one party to the other, because any conflict that arises as a result of the clash' of powers can be resolved only through the restoration of the balance of power or the liquidation of one party by the other.
124.	Talk of peace and its possibilities while an imbalance of power exists would mean the imposition of terms of surrender. That is completely unacceptable. The history of conflicts in the world proves that agreements involving injustice to one of the parties constitute a smoldering cause of the eruption of a new conflict when the conditions are ripe.
125.	Secondly, the conflict in the Middle East is of a comprehensive nature, between the Israeli aggressor and the Arabs. An agreement between the Israeli aggressor and one Arab Government does not mean a solution has been reached or the conflict ended. Rather, it means a complication of the situation and an increase of tension, as proved by subsequent developments in the region.
126.	Prior to the Camp David agreement, the region was the scene of an ArabIsraeli conflict. Nowadays, there is a heightening of tension between the Arabs and the Israeli aggressors/ as well as the development of a new hotbed of tension between the Egyptian Government and all other Arab Governments, and also a further series of explosions threatening the security and stability of the region. All developments since the Camp David agreement have indicated that unilateral or partial solutions are an additional cause of tension and further complicate the existing problems.
127.	Thirdly, there is the problem of American involvement in the region. In the initial stages of that involvement, the United States played the role of a partner in the negotiations; later) it assumed the role of a partner in the relations between the Egyptian and Israeli Governments, and Anally it took on the role of a military and political partner, through the recent strategic alliance with Israel.
128.	There is no doubt that one of the gravest consequences of the Camp David agreement is United States military involvement in the area and the establishment of military bases in a number of countries of the region, as well as the increased presence of naval fleets and the formation of the rapid deployment force. All those actions are being carried out to impose United States hegemony on the region and hence increase the tension between the peoples of the region and the United States Government. There is also a resulting increase in tension between the two superPowers, which is an additional cause of international tension and a clear threat to world peace and security.
129.	Fourthly, the discussion by the Egyptian Government, in negotiations related to the rights of the Palestinian Arab people, of so-called Palestinian autonomy completely contravenes all United Nations resolutions, which recognize the Palestinian people's right to self-determination and consider the Palestine Liberation Organization [PLO] as the sole legitimate representative of the Palestinian Arab people.
130.	That action has undoubtedly further complicated the problem. It has become evident that, the objective is not to realize an Israeli withdrawal from Sinai, but rather to liquidate the cause of the people of Palestine and to form a military alliance in the area built upon the debris of the Palestinian cause and at the expense of the national rights of the Arab nations and of the other occupied Arab territories.
131.	The Camp David agreement and the Egyptian Israeli peace treaty have created a state of tension in the region. The magnitude of American military aid to Israel has exacerbated the situation because it has provided Israel with a huge military arsenal, which tempts Israel constantly to embark on new acts of aggression, of which the following are examples.
132.	First, there is the continuous aggression against Lebanon and the bombing and shelling of Lebanese towns and villages and Palestinian camps with a brutality unprecedented in human history. Israel has provided the climax to its brutal acts by bombing the peaceful city of Beirut, killing hundreds of civilians, destroying scores of houses and rendering thousands of citizens homeless.
133.	Secondly, the aggressive arrogance of the Israeli Government has even led it as far as to direct continuous threats against Syria, particularly against the Arab deterrent forces in Lebanon, and to fabricate the so-called Syrian missile crisis in Lebanon. Israeli planes have bombarded the positions of the Arab deterrent forces. When those forces resorted to the use of air defense weapons against those planes, Israel began issuing ultimatums to Syria to withdraw the air defense weapons from Lebanon. Israel believes it has the right to enjoy full freedom to commit acts of aggression wherever and whenever it so wishes. At the same ^me, Israel believes that we are not entitled to exercise our right of legitimate self-defense. We have naturally rejected this aggressive Israeli logic. Israel must bear the consequences of its aggressions.
134., Thirdly, Israel's threats to the other Arab countries and their economic establishments have been carried out with the bombing of the Iraqi nuclear reactor,
135. Fourthly, Israel persists in its policy of annexing the Arab territories, establishing settlements, evicting Arab citizens and altering the features of the occupied Arab territories, thus flouting world public opinion and totally disregarding the dangerous consequences of such a policy for peace and security in the region.
136.	While the Arab nations are confronting this situation which threatens their very existence and vital interests and imperils peace and stability in the region, the United States of America despite the considerable military and economic assistance it extends to Israel, and despite the military bases it has implanted in the region  has resorted to a new move which represents the climax of danger to the Arabs and their vital interests, as well as to the peace and security of the region. This move is the strategic alliance between the United States of America  the superPower and the Israeli State.
137.	A series of dangerous agreements has emerged from this alliance, namely: first, the establishment of military bases in Palestine; secondly, the storing of weapons, which naturally means stockpiling neutron weapons, after European Governments opposed this American decision; thirdly, setting up military industries in Israel; fourthly, achieving cooperation between the United States and Israeli security bodies, which means that all data collected by United States bodies and services, including those collected through satellites, will be placed at the disposal of the Israeli Government; fifthly, extending huge American military aid to Israel; and finally, linking United States strategic interests with the strategic interests of an aggressor State in the region.
138.	These agreements were concluded with the aim of "realizing strategic unanimity in the region against the Soviet Union and its supporters". What does all this mean?
139.	In the first place, these agreements have irrevocably frustrated the possibilities of peace in the region and the possibility of stability, security and tranquility throughout the whole Middle East. The United States is obliged to confront the Arabs because it agreed to link its strategic interests with those of Israel, completely disregarding the basic vital interests of the Arab people. In this policy, the United States administration has utilized its power in Israel's favor and placed itself in a position of enmity and hostility towards the Arabs.
140.	Furthermore, in reaction to this American involvement aimed at harming the Arab countries, the Arab world will be compelled to adopt measures and stands, the responsibility and repercussions of which on the regional and international situation will lie squarely on the United States itself.
141.	There still exists for the United States the possibility to reconsider its policy and depart from this dangerous path which is harmful both to the Arabs and to the interests of the American people.
142.	Having discussed the general situation in the region and its grave dangers, we call upon all peace, justice and freedom-loving nations to stand against the new alliance between the United States and Israel. At the same time the United Nations, by virtue of its responsibilities, is called upon to take measures against the Israeli aggressor. From this rostrum we also appeal to all Governments of the world to apply the maximum sanctions and measures against Israel because of its continued aggression, its refusal to recognize the inalienable national rights of the Palestinian Arab people and its refusal to withdraw from all the occupied Arab territories.
143.	I can assure the Assembly that our people in Syria and the Arab nation will continue their struggle, irrespective of the sacrifices, for the recovery of their national and historical rights in Palestine and for the liberation of the occupied Arab territories.



